Citation Nr: 0617174	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for positive test 
results for the human immunodeficiency virus (HIV) and/or 
acquired immune deficiency syndrome (AIDS).

2.  Entitlement to service connection for lymphoma.

3.  Entitlement to service connection for a skin disorder 
other than tinea pedis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as diarrhea), to include whether the new 
and material evidence standard applies to the claim.

6.  Entitlement to service connection for headaches, to 
include whether the new and material evidence standard 
applies to the claim.

7.  Entitlement to a disability rating in excess of 
10 percent for the residuals of an injury to the right thigh, 
muscle group XIV.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for a skin disorder 
other than tinea pedis; determined that new and material 
evidence had not been received to reopen the claims for 
service connection for diarrhea, headaches, and a low back 
disorder; and denied an increased rating for the residuals of 
the injury to muscle group XIV.  In a December 2003 rating 
decision the RO denied service connection for HIV/AIDS and 
lymphoma.  A January 2004 RO decision reopened the claims of 
entitlement to service connection for diarrhea and headaches, 
but denied the claims on the merits.  The Board defers review 
of the RO's jurisdictional findings pending completion of the 
remand orders below.   See Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001) (jurisdictional findings by the 
RO are not binding upon the Board).

The veteran has raised a claim of entitlement to service 
connection for right knee disability.  This issue is not 
currently on appeal before the Board, and is referred to the 
RO for appropriate action.


REMAND

A September 2002 VA treatment record indicates that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  Because the records 
pertaining to his SSA disability claim may contain evidence 
relevant to the issues on appeal, VA is required to consider 
those records in determining the merits of the appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 189 (2002).  For 
that reason remand of the case is required.

In an October 2004 statement the veteran's representative 
indicated that the veteran's VA treatment records subsequent 
to August 2004 might contain evidence that is relevant to the 
appeal.  The VA treatment records are deemed to be evidence 
of record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

On remand, additional notice requirements identified in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) can be 
addressed to ensure due process is afforded to the veteran.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Contact the veteran and advise him of 
the following:
      a) send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the basis for the prior 
denial of his claims of entitlement to 
service connection for a back disorder, a 
gastrointestinal disorder, and headaches 
and the types of evidence and/or 
information necessary to satisfy the 
missing element of the claims as outlined 
in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006);
      b) send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and 
      c) advise the veteran that evidence 
necessary to substantiate his claim may 
include records from Central Baptist 
Hospital subsequent to June 1995 and him 
identifying the urgent treatment center 
that provided him penicillin injections 
prior to May 1996.

2.  Obtain the following records in the 
possession of a federal agency:
      a) the veteran's treatment records 
from the Louisville, Kentucky VA Medical 
Center (VAMC) since August 2004; and 
      b) all medical and legal documents 
pertinent to the veteran's claim for 
Social Security disability benefits.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


